Matter of Dize (2017 NY Slip Op 04531)





Matter of Dize


2017 NY Slip Op 04531


Decided on June 8, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 8, 2017

[*1]In the Matter of CHRISTOPHER DAVID DIZE, an Attorney. (Attorney Registration No. 5182621)

Calendar Date: May 30, 2017

Before: Garry, J.P., Egan Jr., Rose, Clark and Mulvey, JJ.


Christopher David Dize, Helmetta, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Christopher David Dize was admitted to practice by this Court in 2013 and has previously listed a business address in New Brunswick, New Jersey with the Office of Court Administration. By affidavit sworn to April 19, 2017, Dize seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department opposes the application by correspondence from its Chief Attorney.
Dize is presently delinquent in his New York attorney registration requirements, having failed to timely register for the most recent biennial period beginning in 2017 (see Judiciary Law § 468-a; Matter of Boyce, 148 AD3d 1450, 1450 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). He is therefore ineligible for nondisciplinary resignation and his application
must be denied (see Matter of Lee, 148 AD3d 1350, 1350 [2017]; Matter of Hanson, 146 AD3d 1229, 1229-1230 [2017]).
Garry, J.P., Egan Jr., Rose, Clark and Mulvey, JJ., concur.
ORDERED that Christopher David Dize's application for permission to resign is denied.